The record contains a motion for new trial, a judgment overruling the motion, in which judgment it is noted that defendant excepts to the action of the court in overruling the motion, but there is no bill of exceptions. In the absence of a bill of exceptions, incorporating the motion for new trial, the action of the court in overruling the motion and exception thereto, this court cannot consider the question. Birmingham W. W. Co. v. Justice, 204 Ala. 547, 86 So. 389; Powell v. Folmar, 201 Ala. 271, 78 So. 47; Crawley v. State, 16 Ala. App. 545,79 So. 804.
There is no error in the record, and the judgment is affirmed.
Affirmed.